
	

114 S1231 IS: Strategic Petroleum Reserve Modernization Act of 2015
U.S. Senate
2015-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1231
		IN THE SENATE OF THE UNITED STATES
		
			May 6, 2015
			Ms. Murkowski introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To require congressional notification for certain Strategic Petroleum Reserve operations and to
			 determine options available for the continued operation of the Strategic
			 Petroleum Reserve. 
	
	
 1.Short titleThis Act may be cited as the Strategic Petroleum Reserve Modernization Act of 2015. 2.Strategic Petroleum Reserve test drawdown and sale notificationSection 161(g) of the Energy Policy and Conservation Act (42 U.S.C. 6241(g)) is amended by striking paragraph (8) and inserting the following:
			
				(8)Notice to congress
 (A)Prior noticeNot less than 30 days before the date on which a test is carried out under this subsection, the Secretary shall notify both Houses of Congress of the test.
					(B)Detailed description
 (i)In generalNot later than 180 days after the date on which a test is completed under this subsection, the Secretary shall submit to both Houses of Congress a detailed description of the test.
 (ii)ReportA detailed description submitted under clause (i) may be included as part of a report made to the President and Congress under section 165..
		3.Strategic Petroleum Reserve study
 (a)StudyAs soon as practicable after the date of enactment of this Act, the Secretary of Energy (referred to in this Act as the Secretary) shall conduct a study that—
 (1)evaluates the international obligations that gave rise to the establishment and maintenance of the Strategic Petroleum Reserve established under part B of title I of the Energy Policy and Conservation Act (42 U.S.C. 6231 et seq.);
 (2)analyzes changes that have occurred in energy security infrastructure since the establishment of the Strategic Petroleum Reserve, including changes in the distribution infrastructure and the integrity of the salt caverns associated with the Strategic Petroleum Reserve;
 (3)estimates the costs of completing deferred maintenance for the Strategic Petroleum Reserve; (4)estimates the costs of life extension spending that is required for Strategic Petroleum Reserve infrastructure that is nearing the end of the design life of the infrastructure; and
 (5)evaluates the size of the Strategic Petroleum Reserve as of the date of the study, based on current and projected supply and demand for oil.
 (b)ReportNot later than 180 days after the date of enactment of this Act, the Secretary shall submit to the appropriate committees of Congress a report that describes—
 (1)the results of the study under subsection (a); (2)the costs associated with maintaining the Strategic Petroleum Reserve;
 (3)the costs associated with extending the operating life of the Strategic Petroleum Reserve; and (4)cost-effective options for, alternatives to, or structural modifications of the Strategic Petroleum Reserve that would adhere to, and account for, the international obligations evaluated under subsection (a)(1).
				
